IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45279

STATE OF IDAHO,                                  )   2018 Unpublished Opinion No. 419
                                                 )
       Plaintiff-Respondent,                     )   Filed: April 10, 2018
                                                 )
v.                                               )   Karel A. Lehrman, Clerk
                                                 )
RAYMOND CARL CASTANEDA,                          )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Christopher S. Nye, District Judge.

       Judgment of conviction and suspended unified sentence of ten years, with a minimum
       period of confinement of five years, for operating a motor vehicle while under the
       influence of alcohol with a persistent violator enhancement and ten years of
       probation, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Raymond Carl Castaneda pleaded guilty to operating a motor vehicle while under the
influence of alcohol (second felony within fifteen years), Idaho Code §§ 18-8004, 18-8005, with
a persistent violator enhancement, I.C. 19-2514. The district court sentenced Castaneda to a
unified ten-year sentence, with five years determinate, but after a period of retained jurisdiction,
suspended the sentence and placed Castaneda on probation for ten years. The district court
suspended Castaneda’s driver’s license for five years. Castaneda appeals, contending that the
district court abused its discretion by imposing an excessive sentence.


                                                 1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Castaneda’s judgment of conviction and sentence are affirmed.




                                                   2